Citation Nr: 0939134	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June to August of 
1982, from May 1983 to March 1986, and from February 1987 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The Board previously 
remanded this case in March 2009.

At the time of the March 2009 remand, the Board referred back 
to the RO the issue of entitlement to an earlier effective 
date for the grant of a total disability evaluation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  There appears to have been no action on 
this issue to date, so the Board again refers it back to the 
RO for appropriate action.

The appeal is REMANDED to the VA Regional Office (RO).  


REMAND

The record reflects that the Veteran was scheduled for a 
further VA skin examination in conjunction with his claim in 
June 2009 but did not report for such examination; however, 
in August 2009, the Veteran informed the RO that he never 
received a letter telling him when his VA examination 
appointment was, so he did not know that he had an 
appointment.  Notably, the claims file does not contain a 
copy of a letter informing the Veteran of his appointment.  
Giving the Veteran the benefit of the doubt in this matter, 
the Board finds that rescheduling him for a VA examination in 
this case is warranted.

Accordingly, the issue of increased evaluation in excess of 
30 percent for pseudofolliculitis barbae is REMANDED for the 
following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
pseudofolliculitis barbae.  The relevant 
documents in the Veteran's claims file 
should be made available to the examiner.  
All tests and studies deemed necessary by 
the examiner should be performed.  

After examining the Veteran, in 
discussing the relevant clinical 
findings, the VA examiner should 
specifically note the percentage of 
exposed skin areas affected by the 
Veteran's service-connected skin 
disability (pseudofolliculitis barbae).  
The VA examiner should also address 
whether there is gross distortion or 
asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips).  Finally, the examiner 
should address whether the following 
characteristic of disfigurement are 
present: (1) a scar of five or more 
inches (13 or more cm.) in length; (2) a 
scar of at least one-quarter inch (0.6 
cm.) wide at the widest part; 
(3) surface contour of the scar elevated 
or depressed on palpation; (4) scar 
adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

2.  If the Veteran fails to report for 
the scheduled examination, this fact 
should be fully documented in the record, 
with a copy of the letter notifying him 
of the examination included in the claims 
file.

3.  Then, the Veteran's claim should be 
readjudicated.  If the determination 
remains less than fully favorable, the 
Veteran and his attorney should be 
furnished with a Supplemental Statement 
of the Case, and should be given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


